Case 3:19-cv-01671-BR   Document 30-2   Filed 10/21/19   Page 1 of 7




                        EXHIBITB
Case 3:19-cv-01671-BR       Document 30-2        Filed 10/21/19     Page 2 of 7




                              "AMIS INTEGRITY"

    UNITED STATES DISTRICT COURT FOR THE DISTRICT OF OREGON

                             PORTLAND DIVISION




                                    OPINION




 1. I have read and considered the Opinion of Michael Nolan QC dated 18
    October 2019 (Exhibit 1 to the Declaration of Micha=l Nolan QC).


 2. I adopt the same defined terminology as Mr Nolan QC used in his Opinion.


 3. I am asked to advise whether, as a matter of English law, which governed the
    terms of the Charter party between Amis Integrity S.A., as Head Owner and
    24Vision Chartering Solutions DMCC, as Charterer, dated June 30, 2017
    (hereinafter "Charter party"), the withdrawal of the vessel was valid and lawful.


 4. Mr Nolan QC indicates in his Opinion that the withdrawal of the vessel by the
    Owners from the Charterers was valid as a matter of English law. Mr Nolan's
    conclusion is based on his construction of the relevant clauses of the Charter
    party, the application of English law, and, crucially, instructions from those
    instructing him that the withdrawal of the vessel occurred on 12 July 2019.


 5. My instructions are that the vessel was withdrawn f I om the Charterers, by the
    Owners, before 12 July 2019. In my opinion, if the vessel was withdrawn from
    the Charterers, by the Owners, before midnight on 11 July 2019 GMT, the
    withdrawal of the vessel would be unlawful and invalid under English law.
Case 3:19-cv-01671-BR        Document 30-2        Filed 10/21/19      Page 3 of 7




     The Grace Period Notice ·


 6. The relevant clause of the Charter party, requiring a grace period to be given,
    in the event of late payment of hire is as follows:-


           "11.(b) Grace Period


                  Where there is a failure to make punctual and regular payment
                  of hire due to oversight, negligence, errors or omissions on the
                  part of the Charterers or their bankers, the Charterers shall be
                  given by the Owners 3 (three) clear banking days (as
                  recognised at the agreed place of payment) written notice to
                  rectify the failure, and when so rectified within those 3 (three)
                  days following the Owners' notice, the payment shall stand as
                  regular and punctual.


                  Failure by the Charterers to pay the hire within those 3 (three)
                  days of their receiving the Owners' notice as provided herein,
                  shall entitle the Owners to withdraw as set forth in sub-clause
                  11.(a) above."


 7. Mr Nolan states in his Opinion that on 8 July 17:29 hours Taiwan time (09:29
    hours GMT) the Owners sent a grace period notice to the Charterers pursuant
    to clause 11.(b) of the Charter party.


    Calculation of Time


 8. Under English law, where there is a contractual provision referring to "clear
    days" the calculation of the relevant period of time is required to be
    undertaken by disregarding the day of the notice being issued and the day of
    the consequent action that flows from the expiry of the notice.


 9. In this case the Grace Period Notice issued by Owners to Charterers was
    issued on the 8 July and purported to give three clear banking days notice.
    Monday 8 July being the date the notice was issued, is ignored. It therefore
Case 3:19-cv-01671-BR        Document 30-2       Filed 10/21/19     Page 4 of 7




     follows that the Charterers were given three banking days, namely Tuesday 9
     July, Wednesday 1 O July and Thursday 11 July. It was only after the expiry of
     Thursday 11 July that any consequential action pursuant to the Notice could
     be taken by the Owners, i.e. no action could be taken by them until 12 July.


  10. Under clause 10 of the Charter party, the following provision can be found:-


            "Local ... time to apply for delivery time and hire calculations to be in
            GMT."


 11. In my opinion, the natural reading of that provision is that, in relation to
     obligations to pay hire, the relevant time is GMT. It therefore follows that no
     action could be taken by the Owners against the Charterers, pursuant to the
     Grace Period Notice, until the expiry of 11 July (GMT) or, put another way,
     until 00:01 GMT on 12 July 2019.


 12. In the context of the withdrawal of the vessel, English law places the burden
     of demonstrating that the requirements of the Charter Party have been strictly
    fulfilled on the Owner. The right to withdraw a vessel is regarded as a form of
    forfeiture. In Noemijulia Steamship Co -v- Minister of Food [1951] 1 KB 223,
     Devlin J commented that: " ..... this is a forfeiture clause and so not to be
    applied lightly."


 13. On appeal in that case, in the Court of Appeal, Lord Justice Tucker
    commented:-


            "The principle [is] that he who seeks to enforce a forfeiture clause,
           which in effect this is, must strictly prove the existence of all matters
                                                         \   .
           upon which he relies as justification of his conduct, and in my Devlin J,
           rightly placed the onus upon him".


 14. Mr Nolan cites the cases of The Afovos [1983] 1 Lloyds Report 335 and the Li
    Hai [2005] 2 Lloyds Report 389 in relation to the workings of Grace Period
    Notices and withdrawal. I do not dispute that, pursuant to the principles set
Case 3:19-cv-01671-BR        Document 30-2     Filed 10/21/19    Page 5 of 7




    out in those cases, the Grace Period Notice issued by the Owners was a valid
    Notice. Mr Nolan concludes that, on the assumption the vessel was withdrawn
    on   12 July, it was validly withdrawn. Mr Nolan expresses the opinion
    (paragraph 14) that the Owners became entitled to withdraw the vessel from
    the Charterers on 12 July 2018. I do not disagree with that conclusion save
    that in my opinion, the right to withdraw the vessel only arose at 00:01 hours
    GMT on 12 July.


 15.1 am instructed that the withdrawal of the vess1 by the Owners from the
    Charterers occurred prior. to 00:01 hours GMT on 12 July 2019, i.e. at a time
    when the right to withdraw had not arisen. If that is the case, the withdrawal
    was invalid and unlawful.


 16. Unlawful Withdrawal of Vessel


    Withdrawal of the Vessel by owners prior to the right to withdraw arising, is
    unlawful and entitles the Charterers to claim damages.      In the Li Hai case
    cited by Mr Nolan QC (Western Carriers K/S v Li Hai Maritime Inc [2005]
    EWHC 735). The English High Court held that the service of Grace Period
    Notice by owners of the Vessel was invalid. The Judge in that case (Jonathan
    Hirst QC) said " ... In my judgment, having failed to comply with Clause 47
    [Grace Period Notice] the Owners were in breach of the charterparty in
    withdrawing the Vessel on 22 October 2003".
                                                      J
 17. Breach of the charterparty in these circumstances gives rise to a claim for
    damages by the Charterer. The normal measure of Charterer's damages is
    the difference between the contract rate in the charterparty unlawfully
    terminated and the market rate for chartering in a substitute Vessel for the
    balance of the charterparty. This principle was established in The Elena
    D'Amico [1980) 1 Lloyds Reports 75 which was cited with approval in the Li
    Hai case.    That is the measure of damages whether or not the Charterers
    actually charter in a substitute Vessel.
Case 3:19-cv-01671-BR        Document 30-2        Filed 10/21/19     Page 6 of 7




 18. No-Lien Clause


 19. Clause 23 of the Charter party (lines 264-267) reads as follows:-


            "The Charterers will not directly or indirectly suffer, nor permit to be
            continued, any lien or encumbrance, which might have priority over the
            title and interest of the Owners in the Vessel. The Chetterere undertake
            that during th:e period of this Charter Party, they will not procure any
           supplies or necessaries or services, including any port expenses and
           bunkers, on the credit of the Owners or in the Owners' time, unless
           previously mutually agreed with the Owners (added by the parties)."


 20. The effect of such a clause under English law is that if there is an arrest of the
    vessel by a third party, the Charterers (in this case 24Vision) are required to
    provide security for the vessel's release. The clause does not prohibit an
    arrest by a third party. The legitimacy of the arrest is determined by the law of
    the place where the arrest is undertaken.


 21. In the Vestland f 1980] 2 Lloyds Reports page 171 an almost identical clause
    was contained in the Charter party in that case. The arresting party was a
    cargo receiver and the claim had arisen as a result of the actions of the time
    charterer in that case (the equivalent of 24Vision in this case). The time
    charterer had diverted the vessel and unloaded the receiver's cargo in
    Antwerp (Belgium) instead of Hartlepool (UK). ThP. time charterers claimed
    that the Owners of the Vestland repudiated the charter by failing to provide
    security for the vessel's release. The decision of the arbitrators and the High
    Court in Vestland was that the receiver's arrest engaged clause 20 and the
    time charterers therefore had to put up security. The owners' refusal to do so
    was justified and not a repudiation of the Charter. The clause was not
    construed so as to prohibit third party arrests.


    Conclusion


 22. For the reasons given above, if the vessel was withdrawn by the Owners,
Case 3:19-cv-01671-BR          Document 30-2      Filed 10/21/19     Page 7 of 7




      from the Charterers, before 00:01 hours GMT on 12 July 2019, it was
      unlawful. The "no-lien" clause in the Charter Party does not prohibit third party
      arrests of the vessel.




Marina Court
Castle Street,
Hull
21 October 2019
